Title: From James Madison to James Madison, Sr., 20 May 1782
From: Madison, James
To: Madison, James



Hond Sir
Philada. May 20th. 1782
Having written a letter and inclosed with it a large collection of Newspapers for you which was to have been carried by Mr. J. Smith, but which I have now put into the hands of Capt: Walker, whose return will be quicker, little remains for me to add here. Our anxiety on account of the West India news published at New York is still supported by contradictory reports and conjectures. The account however to which Rodneys name is prefixed renders our apprehensions too strong for our hopes. Riving[t]on has been very bold in several of his spurious publications, and at this conjuncture might venture as far to serve a particular turn as at any. But it is scarcely credible that he would dare or be permitted to sport with so high an official name.
If Mr. Jefferson will be so obliging as to superintend the legal studies of Wm. I think he cannot do better than prosecute the plan he has adopted. The interruption occasioned by the Election of Mr J. altho’ inconvenient in that respect, is by no means a decisive objection agst. it.
I did not know before that the Letters which Mr. Walker was to have carried last fall had met with the fate which it seems they did. I shall be more cautious hereafter. The papers missing in your list were I presume[,] for I do not recollect, contained in them.
The short notice does not leave me time to obtain the information you ask as to Stills. I have never heard of Iron Stills being cast here, nor do I know the price of Copper ones.
If Continental money passes here at all it is in a very small quantity, at very great discount, and merely to serve particular local & temporary ends.
It has at no time been more difficult for me to fix my probable return to Virga. At present all my Colleagues have left Congress except Col. Bland, and it is a crisis which calls for a full representation from every State. Anxious as I am to visit my friends as long as I sustain a public trust, I shall feel a principle which is superior to it. The state of my finances also, unless the Assembly shall make a different provision for the Delegation from what has hitherto been in force, will be a serious bar to my removal from this place. I shall I believe be under the necessity of purchasing a carriage of some kind besides discharging considerable arrears, & where the means for effecting either are to be found is totally without my comprehension.
Capt: Walker tells me you have a [colt?] which you propose to reserve for a Stu[d.] If he be not very fine, I should be exceedi[ngly gra]tified in his being prepared for the saddle. [Neither] of the Horses I have here is fit for that use, [in?] that both of them are growing too old f[or] further use of any kind. With my very affectio[nate] regards for all the family
I am yor. dutiful son
J. Madison Jr.
